Title: To George Washington from Anne-César, chevalier de La Luzerne, 5 December 1780
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            
                                Monsieur
                                
                                    5 December 1780
                                
                            
                            je metois flaté que les habillemens destinées a larmée sous les ordres de V. Excellence alloient enfin
                                arriver, sur les batiment de paul jones, ou sur ceux qui viennent sous son escorte, mais je crains
                                infiniment que vous n’ayés pas encore cette satisfaction, un passager venu sur un des vaisseaux du convoy me dit que
                                quant mîme cette petite escadre qui est partie de france le 8 doctobre arriveroit, elle ne porteroit q’un petit nombre
                                d’habillemens etant en grande partie chargées d’armes, et de munitions, mais il ajoute que le vaisseau le seraphisest
                                destinée a porter ou convoyer le reste des habillemens et que nous pouvons esperer de le voir arriver incessament dans
                                nos ports, jeusse infiniment desiré etre a portée de donner a votre excellence des nouvelles plus positives, sachant
                                combien il est interessent que ces objets arrivent tantôt.
                            jai recu des nouvelles certaines q’une expedition composée de quatres milles hommes de troupes de
                                Debarquement escortée par huit vaisseaux de guerre est partie le 16 octobre de la havane pour aller tenter lexpedition
                                de pensacola, mais on craint que les vents affreux qui ont regné dans ces passages n’aient fait grand tard a cette
                                flôte.
                            une autre expedition doit partir dans le mois de decembre pour attaquer st augustine elle est composee de
                                10 milles hommes troupes reglées ou milices, et douze vaisseaux de guerre elle tentera lexpedition de st augustine, je
                                desire dautant plus sincerement que cette operation militaire ait du succès, qu’elle pourra faire une diversion
                                avantageuse en faveur des etats unis dans cette partie du continent.
                            Le chr de Chatelux et tous les autres officiers qui ont eu le bonheur de passer quelque jours avec votre
                                excellence au quarthier general me chargent de lui presenter leurs respects, il esperent avoir l’honneur de le revoir
                                a leur retour.
                            jose me flater que vous rendes justice aux sentimens de veneration et de respect que je vous ai voué avec
                                les quels jai l’honneur detre Monsieur Votre tres humble et tres obeissant serviteur
                            
                                le che. de la luzerne
                            
                            
                                Votre excellence veut elle bien faire passer a mr le cte de rochambeau la paquet cy joint par la
                                    premiere occasion qu’elle en aura.
                            
                        
                        TranslationSir
                            I flattered myself that the Cloathing destined for the Army under the command of your Excellency had at
                                length arrived in the River, in the Vessel of Paul Jones or in one of those coming under his Convoy, but I regret
                                infinitely that you have not yet that satisfaction. A passenger arrived in one of this Convoy told me that when this
                                same little squadron, which left France the 8th October, would arrive; they would bring but little Cloathing, being in
                                great part laden with Arms and Ammunition, but he added that the Seraphis is destined to bring the remainder of the
                                Cloathing, and that we may hope to see the Vessel arrive soon in our parts. I have an infinite desire to have an
                                opportunity of giving your Excellency notice of the arrival of these Articles.
                            I have recd certain intelligence that an expedition composed of four thousand troops conveyed by eight
                                Vessels of War departed the 16th October from the Havanna to attempt an expedition agt Pensacola. But it is thought
                                that the terrible tempests which they may have received in that passage may have retarded that Fleet.
                            Another Expedition was to depart in the Month of December to attack Augustine. It was to be composed of
                                ten thousand Men—Regulars and Militia, and twelve Vessels of War. I wish sincerely that that Military operation may
                                meet with success, which may make an advantageous diversion in favor of the United States in that Quarter.
                            Chevr de Challetus and the officers who had the honor of visiting you at Head Quarters
                                desire me to present their respects to you—they expect to have the honor of seeing you again on their return. I am
                            
                                Chevr de la Luzerne
                            
                            
                                Yr Excellency will be pleased to forward the packet for Count Rochambeau by the 1st
                                opportunity.
                            

                        
                    